ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                 )
                                              )
SureTec Insurance Company                     )      ASBCA Nos. 59343, 59647
                                              )
Under Contract No. W9126G-10-C-0079           )

APPEARANCE FOR THE APPELLANT:                        Christopher R. Ward, Esq.
                                                      Strasburger & Price, LLP
                                                      Dallas, TX

APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                      Engineer Chief Trial Attorney
                                                     Robert Niles Hooper, Esq.
                                                      Assistant District Counsel
                                                      U.S. Army Engineer District, Fort Worth

                OPINION BY ADMINISTRATIVE JUDGE FREEMAN

       It is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties' stipulation and agreement, that these appeals are sustained. In the nature of a
consent judgment, the Board makes a monetary award to appellant in the amount of
$143,864.08. Interest shall be paid on this amount pursuant to 41 U.S.C. § 7109 from
17 September 2014 until date of payment.

       Dated: 2 January 2015


                                                  ~~~~4
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

I concur                                          I concur




~~~-
MARK N. STEMPLE                                   RICHARD SHACKLEFORD
Administrative Judge                              Administrative Judge
Acting Chairman                                   Vice Chairman
Armed Services Board                              Armed Services Board
of Contract Appeals                               of Contract Appeals
      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA Nos. 59343, 59647, Appeals of
SureTec Insurance Company, rendered in conformance with the Board's Charter.

      Dated:



                                              JEFFREY D. GARDIN
                                              Recorder, Armed Services
                                              Board of Contract Appeals




                                         2